DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 11/17/2020. Claims 1-16 are pending.

Priority
	Applicant’s claim for priority from U.S. Provisional Application No. 62/938,406 filed 11/21/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a second number of test patterns”. Throughout the remainder of claim 1, there is no recitation of a first or third number of test patterns, so it appears that a second number of test patterns is not clearly defined in the claim, relative to a first or third number of test patterns. Clarification is required. In order to further examination based on the merits of the claim, examiner interprets the claimed “second number” as a number of test patterns.

Independent claim 9 is rejected according to the same reasons given above for claim 1.

Additionally, claim 9 recites the limitation "the circuit design" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Any claims not specifically mentioned are rejected by virtue of their dependency to rejected base claims 1 and 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 9-16 are rejected under 35 U.S.C. 101 because the claim(s) encompass non-statutory subject matter. Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media.” The specification does not specifically define the claimed computer-readable medium to include only non-transitory medium. Given that claim(s) 9 is drawn to one or more computer-readable medium, those claims are construed to cover both transitory and non-transitory media. 

“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. The Examiner suggests adding the limitation “non-transitory” to claim(s) 31 and 32 to limit the claim scope to encompass only statutory subject matter. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mrugalski et al. (20160245863, pub. Aug. 25, 2016), hereinafter “Mrugalski”.

Regarding independent claim 1, Mruglaski discloses:
A circuit (see Mruglaski, Fig 3 par. [0040]: deterministic built-in self-test system 300, and see Fig 4 par. [0042]: detailed implementation of the system 310), comprising: 
a bit-flipping signal generation device (see Mruglaski, Fig 4 par. [0043]: BIST controller 460) comprising a storage device and configured to generate a bit-flipping signal based on bit-flipping location information, the storage device configured to store the bit-flipping location information for a first number of bits (see Mruglaski, Fig 4 par. [0043]: The BIST controller 460 decides, based on the content of an additional frame register 480, when to enable the complement signal. Whenever the content of the frame register 480 matches a shift counter 490 (the inherent part of any BIST circuitry), the complement signal 470 is set to 1 for a single cycle period, and see par. [0042]: All of the two-input XOR gates 450 are controlled by a complement signal 470 coming from a BIST controller 460. When it is asserted, outputs of the n-bit ring generator 410 are inverted before reaching the phase shifter 420), the bit-flipping location information obtained through a fault simulation process (see Mruglaski, Fig 7 par. [0053]: Initially, in operation 710, deterministic and compressible test patterns are generated based on a set of random-pattern-resistant faults. The set of random-pattern-resistant faults may be obtained by fault simulating a certain number of pseudorandom stimuli, and see Fig 8 par. [0059]: In operation 810, a cluster of test patterns is generated based on a set of random-pattern-resistant faults. The set of random-pattern-resistant faults may be determined by fault simulating a certain number of pseudorandom stimuli); 
a pseudo random test pattern generator (see Mruglaski, Fig 4 par. [0042]: ring generator 410, phase shifter 420, and XOR gates 450) configured to generate test patterns based on the bit-flipping signal (see Mruglaski, Fig 4 par. [0042]: The ring generator 410 receives compressed test data from an on-chip seeds memory 430 through a number of input injectors 440. Furthermore, n two-input XOR gates 450 are placed between the ring generator 410 and the phase shifter 420. All of the two-input XOR gates 450 are controlled by a complement signal 470 coming from a BIST controller 460. When it is asserted, outputs of the ring generator 410 are inverted before reaching the phase shifter 420), the pseudo random test pattern generator comprising a register configured to be a linear finite state machine (see Mruglaski, Fig 4 item 410, par. [0042]: ring generator 410 and XOR gates 450), the register comprising storage elements and bit-flipping devices, each of the bit-flipping devices coupled to one of the storage elements (see Mruglaski, Fig 4 par. [0042]: The ring generator 410 receives compressed test data from an on-chip seeds memory 430 through a number of input injectors 440, where n two-input XOR gates 450 are placed after the n-bit ring generator 410); and 
scan chains configured to receive the test patterns (see Mruglaski, Fig 4 par. [0042]: the phase shifter feeds every scan chain by means of a 3-input XOR gate), 
wherein the bit-flipping signal causes one of the bit-flipping devices to invert a bit of the register each time a second number of test patterns is being generated by the pseudo random test pattern generator during a test (see Mruglaski, Fig 8 par. [0059]: In operation 810, a cluster of test patterns is generated based on a set of random-pattern-resistant faults. The set of random-pattern-resistant faults may be determined by fault simulating a certain number of pseudorandom stimuli as previously noted. The parent test pattern may be obtained based on merging test cubes generated for several random-pattern-resistant faults in the set of random-pattern-resistant faults. Each of the child test patents is derived by inverting bits of the parent test pattern corresponding to one or more scan shift clock cycles, and see Fig 4 par. [0043]: Whenever the content of the frame register 480 matches a shift counter 490 (the inherent part of any BIST circuitry), the complement signal 470 is set to 1 for a single cycle period. The BIST controller 460 applies a parent pattern seed to the ring generator 410 multiple times. During each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted).

Regarding independent claim 9, Mruglaski discloses:
One or more computer-readable media storing computer-executable instructions for causing a computer to perform a method (see Mruglaski, Fig 6 par. [0046]: Some of the technology described herein can be implemented in software instructions stored on a computer-readable medium, software instructions executed on a computer, or some combination of both. Some of the disclosed technology, for example, can be implemented as part of an electronic design automation (EDA) tool (e.g., design for testing (DFT) tool). The tool includes software instructions causing a computer or networked computers to perform a method of creating a deterministic built-in self-test system in a circuit design), the method comprising: 
creating a circuit in a circuit design for testing a chip fabricated according to the circuit design method (see Mruglaski, Fig 6 par. [0046]: Some of the disclosed technology, for example, can be implemented as part of an electronic design automation (EDA) tool (e.g., design for testing (DFT) tool). The tool includes software instructions causing a computer or networked computers to perform a method of creating a deterministic built-in self-test system in a circuit design, and see , Fig 3 par. [0040]: deterministic built-in self-test system 300, and see Fig 4 par. [0042]: detailed implementation of the system 310), the circuit comprising: 
a bit-flipping signal generation device (see Mruglaski, Fig 4 par. [0043]: BIST controller 460) comprising a storage device and configured to generate a bit-flipping signal based on bit-flipping location information, the storage device configured to store the bit-flipping location information for a first number of bits (see Mruglaski, Fig 4 par. [0043]: The BIST controller 460 decides, based on the content of an additional frame register 480, when to enable the complement signal. Whenever the content of the frame register 480 matches a shift counter 490 (the inherent part of any BIST circuitry), the complement signal 470 is set to 1 for a single cycle period, and see par. [0042]: All of the two-input XOR gates 450 are controlled by a complement signal 470 coming from a BIST controller 460. When it is asserted, outputs of the n-bit ring generator 410 are inverted before reaching the phase shifter 420), the bit-flipping location information obtained through a fault simulation process (see Mruglaski, Fig 7 par. [0053]: Initially, in operation 710, deterministic and compressible test patterns are generated based on a set of random-pattern-resistant faults. The set of random-pattern-resistant faults may be obtained by fault simulating a certain number of pseudorandom stimuli, and see Fig 8 par. [0059]: In operation 810, a cluster of test patterns is generated based on a set of random-pattern-resistant faults. The set of random-pattern-resistant faults may be determined by fault simulating a certain number of pseudorandom stimuli); 
a pseudo random test pattern generator (see Mruglaski, Fig 4 par. [0042]: ring generator 410, phase shifter 420, and XOR gates 450) configured to generate test patterns based on the bit-flipping signal (see Mruglaski, Fig 4 par. [0042]: The ring generator 410 receives compressed test data from an on-chip seeds memory 430 through a number of input injectors 440. Furthermore, n two-input XOR gates 450 are placed between the ring generator 410 and the phase shifter 420. All of the two-input XOR gates 450 are controlled by a complement signal 470 coming from a BIST controller 460. When it is asserted, outputs of the ring generator 410 are inverted before reaching the phase shifter 420), the pseudo random test pattern generator comprising a register configured to- 29 -Patent ApplicationAtty. Docket No.: 2019P25189US01 be a linear finite state machine (see Mruglaski, Fig 4 item 410, par. [0042]: ring generator 410 and XOR gates 450), the register comprising storage elements and bit-flipping devices, each of the bit-flipping devices coupled to one of the storage elements (see Mruglaski, Fig 4 par. [0042]: The ring generator 410 receives compressed test data from an on-chip seeds memory 430 through a number of input injectors 440, where n two-input XOR gates 450 are placed after the n-bit ring generator 410); and 
scan chains configured to receive the test patterns (see Mruglaski, Fig 4 par. [0042]: the phase shifter feeds every scan chain by means of a 3-input XOR gate), 
wherein the bit-flipping signal causes one of the bit-flipping devices to invert a bit of the register each time a second number of test patterns is being generated by the pseudo random test pattern generator during a test (see Mruglaski, Fig 8 par. [0059]: In operation 810, a cluster of test patterns is generated based on a set of random-pattern-resistant faults. The set of random-pattern-resistant faults may be determined by fault simulating a certain number of pseudorandom stimuli as previously noted. The parent test pattern may be obtained based on merging test cubes generated for several random-pattern-resistant faults in the set of random-pattern-resistant faults. Each of the child test patents is derived by inverting bits of the parent test pattern corresponding to one or more scan shift clock cycles, and see Fig 4 par. [0043]: Whenever the content of the frame register 480 matches a shift counter 490 (the inherent part of any BIST circuitry), the complement signal 470 is set to 1 for a single cycle period. The BIST controller 460 applies a parent pattern seed to the ring generator 410 multiple times. During each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted).

Regarding claim 2, Mruglaski further discloses wherein the register is a ring generator (see Mruglaski, Fig 4 item 410, par. [0042]: ring generator 410 and XOR gates 450) and the pseudo random test pattern generator further comprises a phase shifter configured to drive the scan chains based on signals outputted by the register (see Mruglaski, Fig 4 par. [0042]: When it is asserted, outputs of the ring generator 410 are inverted before reaching the phase shifter 420. Typically, the phase shifter feeds every scan chain by means of a 3-input XOR gate).

Claim 10 is rejected according to the same reasons given above for claim 2.

Regarding claim 4, Mruglaski further discloses wherein capacity of the storage device is glg2k bits, k being the first number, g being a number of groups of the second number of test patterns generated by the pseudo random test pattern generator for a test (see Mruglaski, par. [0062] Table 2: generate a parent test pattern,  produce all children patterns, fault simulate the current test cluster on list f, save effective patterns, fault simulate effective patterns on list g, update lists f and g by removing detected faults).

Claim 12 is rejected according to the same reasons given above for claim 4.

	Regarding claim 5, Mruglaski further discloses wherein the bit-flipping devices are XOR gates and the storage elements are flip-flops (see Mruglaski, Fig 4 item 410, par. [0042]: ring generator 410 and XOR gates 450).

Claim 13 is rejected according to the same reasons given above for claim 5.	

Regarding claim 6, Mruglaski further discloses wherein the bit-flipping location information for the first number of bits comprises none of the first number of bits to be inverted in a test, one or more bits in the first number of bits to be inverted two times or more consecutively or non-consecutively in a sequence for a test, or both (see Mruglaski, Fig 8 par. [0061]: fault simulation is performed on the cluster of effective test patterns with a set of targeted faults to determine a new set of random-pattern-resistant faults and a new set of targeted faults. The set of targeted faults comprises the set of random-pattern-resistant faults and easy-to-detect faults. The operations 810-830 may be repeated until all of the targeted faults are processed).

Claim 14 is rejected according to the same reasons given above for claim 6.

Regarding claim 7, Mruglaski further discloses wherein the fault simulation process comprises: 
performing fault simulation for the first number of groups of test patterns, each group in the groups of the second number of test patterns having the second number of test patterns and being generated by the pseudo random test pattern generator starting from a state obtained by inverting one particular bit in the first number of bits (see Mrugalski, Fig 8 par. [0059]: In operation 810, a cluster of test patterns is generated based on a set of random-pattern-resistant faults. The set of random-pattern-resistant faults may be determined by fault simulating a certain number of pseudorandom stimuli as previously noted. The parent test pattern may be obtained based on merging test cubes generated for several random-pattern-resistant faults in the set of random-pattern-resistant faults. Each of the child test patents is derived by inverting bits of the parent test pattern corresponding to one or more scan shift clock cycles); - 28 -Patent ApplicationAtty. Docket No.: 2019P25189US01 
selecting a group of test patterns from the first number of groups of test patterns which can detect a largest number of faults in a target group of faults based on the fault simulation (see Mruglaski, par. [0060]: fault simulation is performed on the cluster of test patterns with the set of random-pattern-resistant faults to determine a cluster of effective test patterns. In this operation, test patterns in the cluster of test patterns that can detect more faults in the set of random-pattern-resistant faults may be kept); 
saving location information for the flipped bit associated with the group of test patterns and a state of the register associated with a last pattern in the group of test patterns (see Mruglaski, Fig 4 par. [0043]: Whenever the content of the frame register 480 matches a shift counter 490 (the inherent part of any BIST circuitry), the complement signal 470 is set to 1 for a single cycle period. A scan shift clock cycle is selected if the resultant test pattern is capable of detecting additional faults. Each of the parent pattern seeds may be assigned a list of effective time frames (cycles). The BIST controller 460 applies a parent pattern seed to the ring generator 410 multiple times. During each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted. This is done in a deterministic manner by using the frame register 480 storing a cycle to be complemented for the current test pattern application); and 
updating the target group of faults by removing faults detectable by the group of test patterns (see Mruglaski, par. [0061]: fault simulation is performed on the cluster of effective test patterns with a set of targeted faults to determine a new set of random-pattern-resistant faults and a new set of targeted faults. The set of targeted faults comprises the set of random-pattern-resistant faults and easy-to-detect faults. The operations 810-830 may be repeated until all of the targeted faults are processed).

Claim 15 is rejected according to the same reasons given above for claim 7.

Regarding claim 8, Mruglaski further discloses wherein the fault simulation process further comprises: repeating the operations in claim 7 until the target group of faults have no faults left or until a number of the groups of test patterns selected is equal to a third number (see Mruglaski, par. [0061]: fault simulation is performed on the cluster of effective test patterns with a set of targeted faults to determine a new set of random-pattern-resistant faults and a new set of targeted faults. The set of targeted faults comprises the set of random-pattern-resistant faults and easy-to-detect faults. The operations 810-830 may be repeated until all of the targeted faults are processed).

Claim 16 is rejected according to the same reasons given above for claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mrugalski (20160245863, pub. Aug. 25, 2016), in view of Shih et al. (20160378444, pub. Dec. 29, 2016), hereinafter “Shih”.

Regarding claim 3, Mruglaski discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Mruglaski further discloses the bit-flipping signal generation device comprising a group counter configured to select the bit-flipping location information for a particular bit stored in the storage device for the outputs of the storage device. See Mruglaski, Fig 4 item 480 par. [0043]: Whenever the content of the frame register 480 matches a shift counter 490 (the inherent part of any BIST circuitry), the complement signal 470 is set to 1 for a single cycle period. A scan shift clock cycle is selected if the resultant test pattern is capable of detecting additional faults. Each of the parent pattern seeds may be assigned a list of effective time frames (cycles). The BIST controller 460 applies a parent pattern seed to the ring generator 410 multiple times. During each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted. This is done in a deterministic manner by using the frame register 480 storing a cycle to be complemented for the current test pattern application. The frame register 480 receives a new content from the list of effective cycles kept in another on-chip memory 495.

Mruglaski does not disclose a demultiplexer, where select inputs of the demultiplexer being are coupled to outputs of the storage device, a number of outputs of the demultiplexer being equal to the first number.

However, Shih discloses a demultiplexer, where select inputs of the demultiplexer being are coupled to outputs of the storage device, a number of outputs of the demultiplexer being equal to the first number. See Shih Fig 1 par. [0028]: an M×N-bit D flip-flop array connected to 1-to-M demultiplexer.

Mruglaski and Shih are analogous arts, because they are about integrated circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mruglaski, with the feature of Shih as described above, with the motivation for power optimization, as disclosed by Shih in par. [0010].

Claim 11 is rejected according to the same reasons given above for claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakao et al. (20020073373, pub. Jun. 13, 2002) discloses generating identical pattern sequences repeatedly and controlling flipped bits in pattern sequences, in order to generate neighborhood pattern sequences and use the neighborhood patterns to test a circuit under test.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111